       Case 2:12-bk-20431 Doc 207-2 Filed 08/10/21 Entered 08/11/21 13:55:12                                        Desc
                         Order Mailing: Notice Recipients Page 1 of 1
                                                     Notice Recipients
District/Off: 0425−2                       User: rlj                          Date Created: 8/11/2021
Case: 2:12−bk−20431                        Form ID: pdf001                    Total: 9


Recipients of Notice of Electronic Filing:
ust         United States Trustee         ustpregion04.ct.ecf@usdoj.gov
tr          Robert L. Johns         rjohns@turnerjohns.com
aty         Ellen S. Cappellanti        ecappellanti@jacksonkelly.com
aty         Joseph T Johns         jjohns@turnerjohns.com
aty         Robert L. Johns         rjohns@turnerjohns.com
                                                                                                               TOTAL: 5

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Forest Coal Company        P.O. Box 591        Danville, WV 25053
aty         Richard Grady Ford       Jackson Kelly PLLC        500 Lee St E, Suite 1600 (25301)      PO Box
            553       Charleston, WV 25301
smg         United States Attorney      Southern District WV        P.O. Box 1713       Charleston, WV 25326−1713
2760702     Matthew J. Baker       664 Magnolia Circle, Warrior AL 35180
                                                                                                               TOTAL: 4
